             Case 2:20-mj-00253-MAT Document 8 Filed 05/18/20 Page 1 of 3




01

02

03

04

05

06                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
07                                     AT SEATTLE

08 UNITED STATES OF AMERICA,              )
                                          )            CASE NO. MJ 20-253
09         Plaintiff,                     )
                                          )
10         v.                             )
                                          )            DETENTION ORDER
11   LEO MYRON DICKERSON,                 )
                                          )
12         Defendant.                     )
     ____________________________________ )
13

14 Offense charged:        Felon in Possession of Firearm (two counts)

15 Date of Detention Hearing:     May 18, 2020.

16          The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and

17 based upon the factual findings and statement of reasons for detention hereafter set forth, finds

18 that no condition or combination of conditions which defendant can meet will reasonably assure

19 the appearance of defendant as required and the safety of other persons and the community.

20         FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

21          1.     Defendant has a lengthy criminal record that includes numerous failures to

22 appear, bench warrant activity, eluding a police vehicle, and firearms offenses. At the time of



     DETENTION ORDER
     PAGE -1
             Case 2:20-mj-00253-MAT Document 8 Filed 05/18/20 Page 2 of 3




01 the alleged instant offense, defendant was on federal supervision for firearms offenses. He is

02 alleged to be a gang member and to be associating with known felons. He was not interviewed

03 so some of his background information is unverified.

04         2.      Defendant poses a risk of nonappearance based on history of failing to appear,

05 pending federal revocation (CR181-226 RSL), history of substance use, and possible mental

06 health problems. Defendant poses a risk of danger based on the nature and circumstances of the

07 offense, criminal history, history of firearm possession, substance use, possible mental health

08 issues, gang involvement, and non-compliance while on supervision.

09         3.      There does not appear to be any condition or combination of conditions that will

10 reasonably assure the defendant’s appearance at future Court hearings while addressing the

11 danger to other persons or the community.

12 It is therefore ORDERED:

13 1. Defendant shall be detained pending trial, and committed to the custody of the Attorney

14      General for confinement in a correction facility;

15 2. Defendant shall be afforded reasonable opportunity for private consultation with counsel;

16 3. On order of the United States or on request of an attorney for the Government, the person

17      in charge of the corrections facility in which defendant is confined shall deliver the

18      defendant to a United States Marshal for the purpose of an appearance in connection with a

19      court proceeding; and

20 4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel for

21      the defendant, to the United States Marshal, and to the United State Probation Services

22      Officer.



     DETENTION ORDER
     PAGE -2
          Case 2:20-mj-00253-MAT Document 8 Filed 05/18/20 Page 3 of 3




01       DATED this 18th day of May, 2020.

02

03                                           A
                                             Mary Alice Theiler
04                                           United States Magistrate Judge

05

06

07

08

09

10

11

12

13

14

15

16

17

18

19

20

21

22



     DETENTION ORDER
     PAGE -3
